263 F.2d 835
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TRADERS OIL COMPANY OF HOUSTON, Respondent.
No. 17381.
United States Court of Appeals Fifth Circuit.
Feb. 13, 1959, Rehearing Denied April 22, 1959.

Melvin J. Wells, Atty., Thomas J. Mc-Dermott, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Jerome D. Fenton, Gen. Counsel, Owsley Vose, Morris A. Solomon, Attys., N.L.R.B., Washington, D.C., for petitioner.
H. Fletcher Brown, Raymond W. King, Houston, Tex., for respondent, Traders Oil Co. of Houston.
Before RIVES, CAMERON and WISDOM, Circuit Judges.
PER CURIAM.


1
We find that the holdings of the Labor Board that Respondent unlawfully interfered with the self-organizational rights of its employees in violation of Section 8(a)(1) of the National Labor Relations Act, 29 U.S.C.A. 158(a)(1) and that it refused to recognize and bargain with the Union in violation of Section 8(a)(5) of the Act are each supported by substantial evidence on the record as a whole.


2
The facts fully appear in the decision of the Board and need not be here repeated.


3
The order of the Board is enforced.


4
On Petition for Rehearing.


5
PER CURIAM.


6
Our original decision found that the holdings of the Labor Board are each supported by substantial evidence on the record as a whole.  We agree also with the rulings and conclusions of law as expressed by the majority members of the Board, and that the relief granted in the Board's order is appropriate.  The petition for rehearing is therefore denied.